       Case 1:21-mj-00276-RMM Document 13-1 Filed 06/14/21 Page 1 of 11




                                                         U.S. Department of Justice

                                                         Channing D. Phillips
                                                         Acting United States Attorney

                                                         District of Columbia



                                                         June 14, 2021

By USAfx and Email
Michael E. Lawlor
Nicholas George Madiou
BRENNAN, MCKENNA & LAWLOR, CHARTERED
6305 Ivy Lane
Suite 700
Greenbelt, MD 20770
mlawlor@verizon.net
nickmadiou@gmail.com
                        Re:  United States v. Ezekiel Kurt Stecher
                             Case No. 21-MJ-276 (RMM)

Dear Counsel:

       Pursuant to our discovery obligations, we are providing the following files via USAfx:

      All of the files listed on the attached index, which are part of the Stecher case file.

Among other things, this letter memorializes ongoing discovery that has been provided to you in
the above-referenced matter. By now, you are connected to the USA File Exchange (“USAfx” or
“the Box”). As you are aware, there is a case-folder labeled, “Ezekiel Kurt Stecher” and you and
your paralegal have access to this case-folder and are able to download its contents.

       I.       Discovery

                A.    Documents and Digital Files:

        Discovery in the above mentioned case has been uploaded to to the USA File Exchange
(“USAfx” or “the Box”) titled “Ezekiel Kurt Stecher” Please keep in mind that all of the items
placed n the USAfx case-folder will be deleted automatically – some in as few as 30 days or
less. It is therefore imperative that you download all discovery as soon as possible.

        Note that all of these files and their related physical attachments are currently being
formally processed for discovery by the discovery team assigned to the Capitol Riots cases. As
such, the same files will be re-produced with bates-stamps at a later date. Nevertheless, we wanted
       Case 1:21-mj-00276-RMM Document 13-1 Filed 06/14/21 Page 2 of 11




to provide you with we can at this time, as we wait for this processing to be finalized.


 Production 1
       STECHER_89B-WF-3387330_DiscoveryExport_20210506-1445_DJSENTERS.zip
       - 214 items

  Platform    Quantity      Description                                               Production Date

   USAfx      1 folder      089B-WF-3387330_0000027_1A0000014_0000003                 2021-06-14
              3 html            linked_media
              1 txt             index.html
                                preservation-1.html
                                preservation-2.html
                                README.txt

              145 pdfs             089B-WF-
              1 jpg                 3387330_0000027_1A0000014_0000003
              2 xls                089B-WF-3387330-GJ_0000001.pdf
              1 pptx               089B-WF-3387330-GJ_0000002.pdf
              10 docs              089B-WF-3387330-
              8 msgs                GJ_0000002_1A0000001_0000001.pdf
              45 png               089B-WF-3387330-
              1 xml                 GJ_0000002_1A0000001_0000002.pdf
                                   089B-WF-3387330-GJ_0000003.pdf
                                   089B-WF-3387330-
                                    GJ_0000003_1A0000002_0000001.pdf
                                   089B-WF-3387330-
                                    GJ_0000003_1A0000003_0000001.pdf
                                   089B-WF-3387330-GJ_0000004.pdf
                                   089B-WF-3387330-
                                    GJ_0000004_1A0000004_0000001.pdf
                                   089B-WF-3387330-GJ_0000005.pdf
                                   089B-WF-3387330-
                                    GJ_0000005_1A0000005_0000001.pdf
                                   089B-WF-3387330-
                                    GJ_0000005_1A0000006_0000001.pdf
                                   089B-WF-3387330-GJ_0000006.pdf
                                   089B-WF-3387330-
                                    GJ_0000006_1A0000007_0000001.pdf
                                   089B-WF-3387330-GJ_0000007.pdf
                                   089B-WF-3387330-
                                    GJ_0000007_1A0000008_0000001.pdf
                                   089B-WF-3387330-
                                    GJ_0000007_1A0000008_0000002.pdf
                                   089B-WF-3387330-GJ_0000008.pdf
                                   089B-WF-3387330-

                                                 2
Case 1:21-mj-00276-RMM Document 13-1 Filed 06/14/21 Page 3 of 11




                      GJ_0000008_1A0000009_0000001.pdf
                     089B-WF-3387330-GJ_0000009.pdf
                     089B-WF-3387330-
                      GJ_0000009_1A0000010_0000001.pdf
                     089B-WF-3387330-GJ_0000010.pdf
                     089B-WF-3387330-
                      GJ_0000010_1A0000011_0000001.pdf
                     089B-WF-3387330-
                      GJ_0000010_1A0000011_0000002.pdf
                     089B-WF-3387330-GJ_0000011.pdf
                     089B-WF-3387330-
                      GJ_0000011_1A0000012_0000001.pdf
                     089B-WF-3387330-GJ_0000012.pdf
                     089B-WF-3387330-
                      GJ_0000012_1A0000013_0000001.pdf
                     089B-WF-3387330-GJ_0000013.pdf
                     089B-WF-3387330-
                      GJ_0000013_1A0000014_0000001.pdf
                     089B-WF-3387330-
                      GJ_0000013_1A0000014_0000002.pdf
                     089B-WF-3387330-
                      GJ_0000013_1A0000014_0000003.msg
                     089B-WF-3387330-GJ_0000014.pdf
                     089B-WF-3387330-
                      GJ_0000014_1A0000015_0000001.msg
                     089B-WF-3387330-
                      GJ_0000014_1A0000015_0000002.pdf
                     089B-WF-3387330-GJ_0000015.pdf
                     089B-WF-3387330-
                      GJ_0000015_1A0000016_0000001.msg
                     089B-WF-3387330-
                      GJ_0000015_1A0000016_0000002.pdf
                     089B-WF-3387330-
                      GJ_0000015_1A0000016_0000003.pdf
                     089B-WF-3387330-
                      GJ_0000015_1A0000016_0000004.pdf
                     089B-WF-3387330-
                      GJ_0000015_1A0000016_0000005.pdf
                     089B-WF-3387330-
                      GJ_0000015_1A0000016_0000006.pdf
                     089B-WF-3387330-GJ_0000016.pdf
                     089B-WF-3387330-
                      GJ_0000016_1A0000017_0000001.pdf
                     089B-WF-3387330-
                      GJ_0000016_1A0000017_0000002.pdf
                     089B-WF-3387330-
                      GJ_0000016_1A0000017_0000003.msg

                                3
Case 1:21-mj-00276-RMM Document 13-1 Filed 06/14/21 Page 4 of 11




                     089B-WF-3387330-GJ_0000017.pdf
                     089B-WF-3387330-
                      GJ_0000017_1A0000018_0000001.pdf
                     089B-WF-3387330-
                      GJ_0000017_1A0000018_0000002.pdf
                     089B-WF-3387330-
                      GJ_0000017_1A0000018_0000003.pdf
                     089B-WF-3387330-
                      GJ_0000017_1A0000018_0000004.pdf
                     089B-WF-3387330-
                      INTELPRODS_0000001.pdf
                     089B-WF-3387330-
                      INTELPRODS_0000002.pdf
                     089B-WF-3387330-
                      INTELPRODS_0000002_1A0000001_0000001
                      .docx
                     089B-WF-3387330_0000001.pdf
                     089B-WF-3387330_0000002.pdf
                     089B-WF-
                      3387330_0000002_1A0000001_0000001_PHY
                      SICAL.pdf
                     089B-WF-3387330_0000003.pdf
                     089B-WF-
                      3387330_0000003_1A0000001_0000001.docx
                     089B-WF-3387330_0000004.pdf
                     089B-WF-
                      3387330_0000004_1A0000002_0000001.pdf
                     089B-WF-3387330_0000005.pdf
                     089B-WF-
                      3387330_0000005_1A0000003_0000001.pdf
                     089B-WF-3387330_0000006.pdf
                     089B-WF-
                      3387330_0000006_1A0000004_0000001.jpg
                     089B-WF-3387330_0000007.pdf
                     089B-WF-
                      3387330_0000007_1A0000002_0000001.docx
                     089B-WF-3387330_0000008.pdf
                     089B-WF-
                      3387330_0000008_1A0000003_0000001.msg
                     089B-WF-3387330_0000009.pdf
                     089B-WF-
                      3387330_0000009_1A0000004_0000001_PHY
                      SICAL.pdf
                     089B-WF-3387330_0000010.pdf
                     089B-WF-
                      3387330_0000010_1A0000005_0000001.pdf
                     089B-WF-

                                4
Case 1:21-mj-00276-RMM Document 13-1 Filed 06/14/21 Page 5 of 11




                      3387330_0000010_1A0000005_0000002_PHY
                      SICAL.pdf
                     089B-WF-
                      3387330_0000010_1A0000006_0000001.pdf
                     089B-WF-
                      3387330_0000010_1A0000006_0000002_PHY
                      SICAL.pdf
                     089B-WF-
                      3387330_0000010_1A0000007_0000001.pdf
                     089B-WF-
                      3387330_0000010_1A0000007_0000002_PHY
                      SICAL.pdf
                     089B-WF-3387330_0000011.pdf
                     089B-WF-
                      3387330_0000011_1A0000008_0000001.xml
                     089B-WF-
                      3387330_0000011_1A0000008_0000002.pdf
                     089B-WF-
                      3387330_0000011_1A0000008_0000003.pdf
                     089B-WF-
                      3387330_0000011_1A0000008_0000004.pdf
                     089B-WF-
                      3387330_0000011_1A0000008_0000005.pdf
                     089B-WF-
                      3387330_0000011_1A0000008_0000006.pdf
                     089B-WF-3387330_0000012.pdf
                     089B-WF-
                      3387330_0000012_1A0000009_0000001.pdf
                     089B-WF-3387330_0000013.pdf
                     089B-WF-3387330_0000014.pdf
                     089B-WF-3387330_0000015.pdf
                     089B-WF-
                      3387330_0000015_1A0000007_0000001.pptx
                     089B-WF-
                      3387330_0000015_1A0000007_0000002.pdf
                     089B-WF-3387330_0000015_Import.pdf
                     089B-WF-3387330_0000016.pdf
                     089B-WF-
                      3387330_0000016_1A0000005_0000001.pdf
                     089B-WF-
                      3387330_0000016_1A0000006_0000001.pdf
                     089B-WF-3387330_0000017.pdf
                     089B-WF-
                      3387330_0000017_1A0000008_0000001.pdf
                     089B-WF-
                      3387330_0000017_1A0000008_0000002.pdf
                     089B-WF-

                                5
Case 1:21-mj-00276-RMM Document 13-1 Filed 06/14/21 Page 6 of 11




                      3387330_0000017_1A0000008_0000003.pdf
                     089B-WF-3387330_0000018.pdf
                     089B-WF-
                      3387330_0000018_1A0000010_0000001.pdf
                     089B-WF-
                      3387330_0000018_1A0000010_0000002.pdf
                     089B-WF-
                      3387330_0000018_1A0000011_0000001.pdf
                     089B-WF-
                      3387330_0000018_1A0000011_0000002.msg
                     089B-WF-3387330_0000019.pdf
                     089B-WF-
                      3387330_0000019_1A0000012_0000001_PHY
                      SICAL.pdf
                     089B-WF-
                      3387330_0000019_1A0000012_0000002.pdf
                     089B-WF-
                      3387330_0000019_1A0000012_0000003.pdf
                     089B-WF-
                      3387330_0000019_1A0000012_0000004.pdf
                     089B-WF-
                      3387330_0000019_1A0000012_0000005.pdf
                     089B-WF-
                      3387330_0000019_1A0000012_0000006.pdf
                     089B-WF-
                      3387330_0000019_1A0000012_0000007.pdf
                     089B-WF-3387330_0000020.pdf
                     089B-WF-3387330_0000021.pdf
                     089B-WF-3387330_0000022.pdf
                     089B-WF-3387330_0000023.pdf
                     089B-WF-
                      3387330_0000023_1A0015157_0000001.pdf
                     089B-WF-3387330_0000023_Import.pdf
                     089B-WF-3387330_0000024.pdf
                     089B-WF-3387330_0000025.pdf
                     089B-WF-3387330_0000026.pdf
                     089B-WF-
                      3387330_0000026_1A0000013_0000001.pdf
                     089B-WF-3387330_0000027.pdf
                     089B-WF-
                      3387330_0000027_1A0000014_0000001.pdf
                     089B-WF-
                      3387330_0000027_1A0000014_0000002.pdf
                     089B-WF-3387330_0000028.pdf
                     089B-WF-
                      3387330_0000028_1A0000009_0000001.pdf
                     089B-WF-3387330_0000029.pdf

                                6
Case 1:21-mj-00276-RMM Document 13-1 Filed 06/14/21 Page 7 of 11




                     089B-WF-
                      3387330_0000029_1A0000010_0000001.pdf
                     089B-WF-
                      3387330_0000029_1A0000011_0000001.pdf
                     089B-WF-3387330_0000030.pdf
                     089B-WF-3387330_0000030_Import.pdf
                     089B-WF-3387330_0000031.pdf
                     089B-WF-3387330_0000032.pdf
                     089B-WF-3387330_0000032_Import.msg
                     089B-WF-3387330_0000033.pdf
                     089B-WF-3387330_0000034.pdf
                     089B-WF-
                      3387330_0000034_1A0000019_0000001.pdf
                     089B-WF-
                      3387330_0000034_1A0000019_0000002.xls
                     089B-WF-
                      3387330_0000034_1A0000019_0000003.pdf
                     089B-WF-
                      3387330_0000034_1A0000019_0000004.pdf
                     089B-WF-
                      3387330_0000034_1A0000019_0000005.msg
                     089B-WF-
                      3387330_0000034_1A0000019_0000006.pdf
                     089B-WF-
                      3387330_0000034_1A0000019_0000007.xls
                     089B-WF-3387330_0000035.pdf
                     089B-WF-3387330_0000036.pdf
                     089B-WF-3387330_0000037.pdf
                     089B-WF-3387330_0000038.pdf
                     089B-WF-
                      3387330_0000038_1A0000012_0000001.PNG
                     089B-WF-
                      3387330_0000038_1A0000012_0000002.PNG
                     089B-WF-
                      3387330_0000038_1A0000012_0000003.PNG
                     089B-WF-
                      3387330_0000038_1A0000012_0000004.PNG
                     089B-WF-
                      3387330_0000038_1A0000012_0000005.PNG
                     089B-WF-
                      3387330_0000038_1A0000012_0000006.PNG
                     089B-WF-
                      3387330_0000038_1A0000012_0000007.PNG
                     089B-WF-
                      3387330_0000038_1A0000012_0000008.PNG
                     089B-WF-
                      3387330_0000038_1A0000012_0000009.PNG

                                7
Case 1:21-mj-00276-RMM Document 13-1 Filed 06/14/21 Page 8 of 11




                     089B-WF-
                      3387330_0000038_1A0000012_0000010.PNG
                     089B-WF-
                      3387330_0000038_1A0000012_0000011.PNG
                     089B-WF-
                      3387330_0000038_1A0000012_0000012.PNG
                     089B-WF-
                      3387330_0000038_1A0000012_0000013.PNG
                     089B-WF-
                      3387330_0000038_1A0000012_0000014.PNG
                     089B-WF-
                      3387330_0000038_1A0000012_0000015.PNG
                     089B-WF-
                      3387330_0000038_1A0000012_0000016.PNG
                     089B-WF-
                      3387330_0000038_1A0000012_0000017.PNG
                     089B-WF-
                      3387330_0000038_1A0000012_0000018.PNG
                     089B-WF-
                      3387330_0000038_1A0000012_0000019.PNG
                     089B-WF-
                      3387330_0000038_1A0000012_0000020.PNG
                     089B-WF-
                      3387330_0000038_1A0000012_0000021.PNG
                     089B-WF-
                      3387330_0000038_1A0000012_0000022.PNG
                     089B-WF-
                      3387330_0000038_1A0000012_0000023.PNG
                     089B-WF-
                      3387330_0000038_1A0000012_0000024.PNG
                     089B-WF-
                      3387330_0000038_1A0000012_0000025.PNG
                     089B-WF-
                      3387330_0000038_1A0000012_0000026.PNG
                     089B-WF-
                      3387330_0000038_1A0000012_0000027.PNG
                     089B-WF-
                      3387330_0000038_1A0000012_0000028.PNG
                     089B-WF-
                      3387330_0000038_1A0000012_0000029.PNG
                     089B-WF-
                      3387330_0000038_1A0000012_0000030.PNG
                     089B-WF-
                      3387330_0000038_1A0000012_0000031.PNG
                     089B-WF-
                      3387330_0000038_1A0000012_0000032.PNG
                     089B-WF-
                      3387330_0000038_1A0000012_0000033.PNG
                                 8
Case 1:21-mj-00276-RMM Document 13-1 Filed 06/14/21 Page 9 of 11




                     089B-WF-
                      3387330_0000038_1A0000012_0000034.PNG
                     089B-WF-
                      3387330_0000038_1A0000012_0000035.PNG
                     089B-WF-
                      3387330_0000038_1A0000012_0000036.PNG
                     089B-WF-
                      3387330_0000038_1A0000012_0000037.PNG
                     089B-WF-
                      3387330_0000038_1A0000012_0000038.PNG
                     089B-WF-
                      3387330_0000038_1A0000012_0000039.PNG
                     089B-WF-
                      3387330_0000038_1A0000012_0000040.PNG
                     089B-WF-
                      3387330_0000038_1A0000012_0000041.PNG
                     089B-WF-
                      3387330_0000038_1A0000012_0000042.PNG
                     089B-WF-
                      3387330_0000038_1A0000012_0000043.PNG
                     089B-WF-
                      3387330_0000038_1A0000012_0000044.PNG
                     089B-WF-
                      3387330_0000038_1A0000012_0000045.PNG
                     089B-WF-3387330_0000039.pdf
                     089B-WF-3387330_0000040.pdf
                     089B-WF-
                      3387330_0000040_1A0008253_0000001.pdf
                     089B-WF-3387330_0000041.pdf
                     089B-WF-
                      3387330_0000041_1A0008148_0000001.pdf
                     089B-WF-3387330_0000042.pdf
                     089B-WF-
                      3387330_0000042_1A0006426_0000001.docx
                     089B-WF-
                      3387330_0000042_1A0006426_0000002.docx
                     089B-WF-
                      3387330_0000042_1A0006426_0000003.docx
                     089B-WF-
                      3387330_0000042_1A0006426_0000004.docx
                     089B-WF-
                      3387330_0000042_1A0006426_0000005.docx
                     089B-WF-
                      3387330_0000042_1A0006426_0000006.docx
                     089B-WF-
                      3387330_0000042_1A0006426_0000007.docx
                     089B-WF-

                                 9
      Case 1:21-mj-00276-RMM Document 13-1 Filed 06/14/21 Page 10 of 11




                                    3387330_0000042_1A0006427_0000001.pdf
                                   089B-WF-3387330_0000043.pdf
                                   089B-WF-3387330_0000043_Import.pdf
                                   089B-WF-3387330_0000044.pdf
                                   089B-WF-3387330_0000045.pdf
                                   089B-WF-3387330_0000046.pdf




       Please be advised that we anticipate providing additional discovery in this case.

               B.      Government’s Discovery Requests

        The government hereby makes a reverse discovery request pursuant to Fed. R. Crim. P.
16(b), including, but not limited to the following:

       (1) notice of documents and tangible objects the defendant expects to introduce;
       (2) a Jencks request for all prior statements of any defense witness (excluding the
           defendant);
       (3) a Lewis request (for which we request the name, date of birth, sex, and social security
           number of each defense witness prior to trial); and
       (4) a request for information pertaining to any expert or scientific testimony or evidence.

       Pursuant to Fed. R. Crim. P. 16, we note our continuing request to receive any material
pursuant to Rule 16(b) as the case proceeds.

               C.      Upcoming Discovery

       The government anticipates providing numerous files related to the Stecher casefile in the
coming weeks. Some of it will be duplicative, but will be provided nonetheless. Like the files being
provided in connection with this letter, all the files will be re-disclosed once processed and bates-
stamped by the discovery team.

         Due to the extraordinary nature of the January 6, 2021 Capitol Attack, the government
anticipates that a large volume of materials may contain information relevant to this prosecution.
These materials may include, but are not limited to, surveillance video, statements of similarly
situated defendants, forensic searches of electronic devices and social media accounts of similarly
situated defendants, and citizen tips. The government is working to develop a system that will
facilitate access to these materials. In the meantime, please let me know if there are any categories
of information that you believe are particularly relevant to your client.

        Please contact me if you have any issues accessing the information, and to confer regarding
pretrial discovery as provided in Fed. R. Crim. P. 16.1.

       I recognize the government’s discovery obligations under Brady v. Maryland, 373 U.S. 83
(1963), its progeny, and Rule 16. I will provide timely disclosure if any such material comes to
                                                 10
      Case 1:21-mj-00276-RMM Document 13-1 Filed 06/14/21 Page 11 of 11




light. Consistent with Giglio, Ruiz, and 18 U.S.C. § 3500, I will provide information about
government witnesses prior to trial and in compliance with the court’s trial management order.

         I request reciprocal discovery to the fullest extent provided by Rule 16 of the Federal Rules
of Criminal Procedure, including results or reports of any physical or mental examinations, or
scientific tests or experiments, and any expert witness summaries. I also request that defendant(s)
disclose prior statements of any witnesses defendant(s) intends to call to testify at any hearing or
trial. See Fed. R. Crim. P. 26.2; United States v. Nobles, 422 U.S. 255 (1975). I request that such
material be provided on the same basis upon which the government will provide defendant(s) with
materials relating to government witnesses.

        Additionally, pursuant to Federal Rules of Criminal Procedure 12.1, 12.2, and 12.3, I
request that defendant provide the government with the appropriate written notice if defendant
plans to use one of the defenses referenced in those rules. Please provide any notice within the
time period required by the Rules or allowed by the Court for the filing of any pretrial motions.

        I will forward additional discovery as it becomes available. If you have any questions,
please feel free to contact me.


       II.     Contact Information

       If you have any questions about the information provided above, you may contact me by
telephone, fax, or mail; as provided below.

       Emory V. Cole
       Assistant United States Attorney
       United States Attorney’s Office
       for the District of Columbia
       555 Fourth Street, N.W.
       Washington, D.C. 20530
       (202) 252-7692
       Emory.Cole@usdoj.gov

                                                      Respectfully,

                                                      CHANNING D. PHILLIPS
                                                      ACTING UNITED STATES ATTORNEY


                                               By:    _/s/ Emory V. Cole_______
                                                      Emory V. Cole
                                                      Assistant United States Attorney




                                                 11
